The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adan Banes on 04/02/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claims 6 and 8 has been canceled.

The new set of claim should be appeared as bellows:

1-4. (Cancelled)
 

5.	(Currently Amended) An on-board information display control system to control on-board information display on a plurality of displays arranged side by side, the system comprising:
an on-board information display device including a display content storage to store a display content; and
a relay including a synchronization/non-synchronization determiner to determine, based on on-board information content of a message that is to be displayed on the plurality of displays arranged side by side, whether or not to synchronously display parts or all of display screens to be displayed on the plurality of displays, the relay outputting a display-execution-processing determination result on a basis of the whether or not to synchronously display the parts or all of the display screens, wherein 
the relay is configured to receive the on-board information content from a vehicle information management device, 
the relay being a separate device from the on-board information display device and the vehicle information management device, and
the on-board information display device receives the display-execution-processing determination result and generates display data from the display content and displays the data to allow the display screens to be displayed on the plurality of displays, in synchronization or without synchronization, in accordance with the display-execution-processing determination result, 
wherein, at a first time, the plurality of displays is synchronized in accordance with the display-execution-processing determination result to thereby form a single display screen on the plurality of displays,
wherein each display, of the of the plurality of displays, has a first viewing portion and a second viewing portion, and wherein the synchronization/non-synchronization determiner determines, at a second time, not to synchronize the first viewing portions of the plurality of displays and determines to synchronize the second viewing portions of the plurality of displays.

6-8. (Cancelled)



Allowance

2.	Claim 5 is allowed.

3.	Regarding claim 5.

The closest art of record singly or in combination fails to teach or suggest the limitations “the on-board information display device (see Fig. 1) receives the display-execution-processing determination result and generates display data from the display content and displays the data to allow the display screens to be displayed on the plurality of displays (22a, 22b, Fig. 1), in synchronization or without synchronization, in accordance with the display-execution-processing determination result, wherein, at a first time (i.e. to, Fig. 7), the plurality of displays is synchronized in accordance with the display-execution-processing determination result to thereby form a single display screen on the plurality of displays, wherein each display, of the of the plurality of displays, has a first viewing portion and a second viewing portion, and wherein the synchronization/non-synchronization determiner determines, at a second time (T12) (see Applicant’s disclosure [0046] ), not to synchronize the first viewing portions of the plurality of displays and determines to synchronize the second viewing portions of the plurality of displays” (see Applicant’s disclosure, [0046-0047] and Fig. 7).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692